The appellant executrix is not aggrieved by the Surrogate’s exercise of his discretion to reduce the fees of the attorney for the estate (see, CPLR 5511). Moreover, the reduction of the fees was made after both the executrix and the attorney defaulted on the hearing set to determine the reasonableness of their commissions and fees. Therefore, since the order was entered on default, no appeal lies therefrom (see, Lo Cicero v J.F.K. Intl. Airport, 131 AD2d 305). In any event, with regard *351to the merits, we see no abuse of discretion by the Surrogate in his invocation of his rule requiring fiduciaries who are attorneys to file an accounting within one year (see, Matter of Stalbe, 130 Misc 2d 725). Brown, J. P., Kunzeman, Spatt and Balletta, JJ., concur.